Appeal, by permission, from an order of the Family Court of St. Lawrence County, *778entered July 15, 1976, which denied appellant’s motion for a change of venue. It is not disputed that the Family Court of St. Lawrence County has continuing jurisdiction of support proceedings as between the appellant and the petitioner, pursuant to section 451 of the Family Court Act (Wasserman v Wasserman, 43 AD2d 951). The present proceeding is to enforce a support order previously entered in St. Lawrence County. Section 171 of the Family Court Act provides: "A lawful order of the family court in any county may be enforced or modified in that county or in the family court in any other county in which the party affected by the order resides or is found.” The appellant’s contention that St. Lawrence County was improper as to venue is without merit in view of the express provisions of section 171 of the Family Court Act. Order affirmed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.